 

Your Internet Defender Inc. 8-K [yidi-8k_072514.htm]

 

Exhibit 10.1

 

Your internet defender inc.

2014 Stock Award Plan

1.                               Purpose. The purpose of the Your Internet
Defender Inc. 2014 Stock Award Plan is to provide a means through which the
Company and its Affiliates may attract and retain key personnel and to provide a
means whereby current and prospective directors, officers, employees,
consultants and advisors of the Company and its Affiliates can acquire and
maintain an equity interest in the Company, or be paid incentive compensation,
which may (but need not) be measured by reference to the value of Common Stock,
thereby strengthening their commitment to the welfare of the Company and its
Affiliates and aligning their interests with those of the Company’s
stockholders.

2.                               Definitions. The following definitions shall be
applicable throughout the Plan:

(a)                 “Affiliate” “means with respect to any Person, any other
Person (other than an individual) that controls, is controlled by, or is under
common control with such Person. The term “control,” as used in this Plan, means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise. “Controlled” and “controlling” have
meanings correlative to the foregoing.

(b)                 “Award” means, individually or collectively, any Incentive
Stock Option, Nonqualified Stock Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Stock Bonus Award, Dividend Equivalent, and
Performance Compensation Award granted under the Plan.

(c)               “Award Agreement” means any agreement or other instrument
(whether in paper or electronic medium (including email or the posting on a web
site maintained by the Company or a third party under contract with the
Company)) setting forth the terms of an Award that has been duly authorized and
approved by the Committee.

(c)                 “Board” means the Board of Directors of the Company.

(d)                 “Cause” means, in the case of a particular Award, unless the
applicable Award Agreement states otherwise, (i) the Company or one of its
Affiliates having “cause” to terminate a Participant’s employment or service, as
defined in any employment or consulting agreement between the Participant and
the Company or one of its Affiliates in effect at the time of such termination
or (ii) in the absence of any such employment or consulting agreement (or the
absence of any definition of “cause” contained therein), (A) the Participant’s
engagement in misconduct that is materially injurious to the Company or its
Affiliates, (B) the Participant’s continued failure to substantially perform
duties as reasonably directed by the Company or the Participant’s material
violation of any material rule, regulation, policy or plan for the conduct of
any service provider to the Company or its Affiliates or its or their business,
(C) the Participant’s repeated dishonesty in the performance of his duties to
the Company or its Affiliates, or (D) the Participant’s commission of any act or
acts constituting any (x) fraud against, or misappropriation or embezzlement
from the Company or any of its Affiliates, (y) felony or any other crime
involving moral turpitude, or (z) offense that could result in jail sentence of
at least 30 days. Any determination of whether Cause exists shall be made by the
Committee in its sole discretion.



 



(e)                 “Change in Control” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

(i)                   the sale or other disposition, in one or a series of
related transactions, of all or substantially all of the assets of the Company
to any “person” or “group” (as such terms are used for purposes of Sections
13(d)(3) and 14(d)(2) of the Exchange Act) other than to an Affiliate;

(ii)                 any person or group is or becomes the “beneficial owner”
(as such term is used for purposes of Rule 13d-3 and Rule 13d-5 under the
Exchange Act), directly or indirectly, of more than fifty percent (50%) of the
total voting power of the Company’s then outstanding voting securities,
including by way of merger, consolidation or otherwise; provided, however that a
Change in Control shall not be deemed to occur by reason of an acquisition of
the Company’s voting securities by the Company or by an employee benefit plan
(or a trust forming a part thereof) maintained by the Company.

(iii)                during any period of twenty-four (24) months, individuals
who, at the beginning of such period, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided, that any person becoming a director subsequent to the date hereof,
whose election or nomination for election was approved by a vote of at least
two-thirds (2/3) of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest, as such terms are used in
Rule 14a-12 of Regulation 14A promulgated under the Exchange Act, with respect
to directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director.

In addition, if a Change in Control constitutes a payment event with respect to
any Award which provides for the deferral of compensation and is subject to
Section 409A of the Code, the transaction or event described in subsection (i),
(ii), or (iii) with respect to such Award must also constitute a “change in
control event,” as defined in Treasury Regulation §1.409A-3(i)(5) to the extent
required by Section 409A of the Code. The Committee shall have full and final
authority, which shall be exercised in its sole discretion, to determine
conclusively whether a Change in Control has occurred pursuant to the above
definition, and the date of the occurrence of such Change in Control and any
incidental matters relating thereto.

(f)                  “Code” means the Internal Revenue Code of 1986, as amended,
and any successor thereto. Reference in the Plan to any section of the Code
shall be deemed to include any regulations or other interpretative guidance
under such section, and any amendments or successor provisions to such section,
regulations or guidance.

2

 



(g)                 “Committee” means the Compensation Committee of the Board or
subcommittee thereof as may be appointed pursuant to Section 4(a), or such other
committee of the Board consisting of at least two people as the Board may
appoint to administer the Plan, or, if no such committee has been appointed by
the Board, the Board.

(h)                 “Common Stock” means the common stock, par value $0.0001 per
share, of the Company (and any stock or other securities into which such common
stock may be converted or into which it may be exchanged).

(i)                   “Company” means Your Internet Defender Inc., a Nevada
corporation, and any successor thereto.

(j)                  “Corindus Shares” has the meaning given such term in
Section 5(f).

(k)                 “Date of Grant” means the date on which the granting of an
Award is authorized, or such other date as may be specified in such
authorization.

(l)                   “Disability” means, in the case of a particular Award,
unless the applicable Award Agreement states otherwise, (i) the Company or one
of its Affiliates having cause to terminate a Participant’s employment or
service on account of “disability,” as defined in any employment or consulting
agreement between the Participant and the Company or one of its Affiliates in
effect at the time of such termination, or (ii) in the absence of any such
employment or consulting agreement, the complete and permanent inability by
reason of illness or accident to perform in all material respects his or her
duties and responsibilities to the Company and its Affiliates. Any determination
of whether Disability exists shall be made by the Committee in its sole
discretion.

(m)               “Dividend Equivalent” shall mean a right to receive the
equivalent value (in cash or Common Stock) of dividends paid on Common Stock,
awarded under Section 10(b) of the Plan.

(n)                 “Effective Date” means the date on which the Plan is first
approved by the stockholders of the Company.

(o)                 “Eligible Director” means a person who is (i) a
“non-employee director” within the meaning of Rule 16b-3 under the Exchange Act,
and (ii) an “outside director” within the meaning of Section 162(m) of the Code.

(p)                 “Eligible Person” means any (i) individual employed by the
Company or any of its Affiliates; (ii) director of the Company or any of its
Affiliates; (iii) consultant or advisor to the Company or any of its Affiliates
who may be offered securities registrable on Form S-8 under the Securities Act
or pursuant to Rule 701 of the Securities Act, or any other available exemption,
as applicable; or (iv) prospective employees, directors, officers, consultants
or advisors who have accepted offers of employment or consultancy from the
Company or its Affiliates (and would satisfy the provisions of clauses
(i) through (iii) above once such person begins employment with or providing
services to the Company or its Affiliates).

3

 



(q)                 “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and any successor thereto. Any reference in the Plan to any section of
(or rule promulgated under) the Exchange Act shall be deemed to include any
rules, regulations or other interpretative guidance under such section or rule,
and any amendments or successor provisions to such section, rules, regulations
or guidance.

(r)                  “Exchange Ratio” has the meaning given such term in the
Securities Agreement.

(s)                  “Exercise Price” has the meaning given such term in
Section 7(b) of the Plan.

(t)                  “Fair Market Value” means, as of any date, the value of a
share of Common Stock as determined by the Committee, in its discretion, subject
to the following:

(i)                   If, on such date, Common Stock is listed on one or more
established U.S. national or regional securities exchanges, the Fair Market
Value of a share shall be the closing price of a share of Common Stock as quoted
on such exchange constituting the primary market for the shares, as reported in
The Wall Street Journal or such other source as the Company deems reliable (or,
if no such closing price is reported, the closing price on the last preceding
date on which such price of Common Stock is so reported).

(ii)                 Notwithstanding clause (i) above, the Committee may, in its
discretion, determine the Fair Market Value of a share of Common Stock on the
basis of the opening, closing, or average of the high and low sale prices of a
share of Common Stock on such date or the preceding trading day, the actual sale
price of a Share, any other reasonable basis using actual transactions involving
shares of Common Stock as reported on an established U.S. national or regional
securities exchange, or on any other basis consistent with the requirements of
Section 409A of the Code.

(iii)                The Committee may vary its method of determining Fair
Market Value as provided in this Section for purposes of different provisions
under the Plan. The Committee may delegate its authority to establish Fair
Market Value for purposes of determining whether sufficient consideration has
been paid to exercise Options or SARs or for purposes of any other transactions
involving outstanding Awards.

(u)                 “Immediate Family Members” shall have the meaning set forth
in Section 15(b) of the Plan.

(v)                 “Incentive Stock Option” means an Option that is designated
by the Committee as an incentive stock option as described in Section 422 of the
Code and otherwise meets the requirements set forth in the Plan.

(w)                “Indemnifiable Person” shall have the meaning set forth in
Section 4(e) of the Plan.

4

 



(x)                 “Initial Public Offering” means the consummation of the
initial public offering of equity interests in the Company, or any of its direct
or indirect parent companies, which offering is registered under the Securities
Act.

(y)                 “Negative Discretion” shall mean the discretion authorized
by the Plan to be applied by the Committee to eliminate or reduce the size of a
Performance Compensation Award consistent with Section 162(m) of the Code.

(z)                 “Nonqualified Stock Option” means an Option that is not
designated by the Committee as an Incentive Stock Option.

(aa)             “Option” means an Award granted under Section 7 of the Plan.

(bb)             “Option Period” has the meaning given such term in Section 7(c)
of the Plan.

(cc)              “Participant” means an Eligible Person who has been selected
by the Committee to participate in the Plan and to receive an Award pursuant to
Section 6 of the Plan.

(dd)             “Performance Compensation Award” shall mean any Award
designated by the Committee as a Performance Compensation Award pursuant to
Section 11 of the Plan.

(ee)              “Performance Criteria” shall mean the criterion or criteria
that the Committee shall select for purposes of establishing the Performance
Goal(s) for a Performance Period with respect to any Performance Compensation
Award under the Plan.

(ff)               “Performance Formula” shall mean, for a Performance Period,
the one or more objective formulae applied against the relevant Performance Goal
to determine, with regard to the Performance Compensation Award of a particular
Participant, whether all, some portion but less than all, or none of the
Performance Compensation Award has been earned for the Performance Period.

(gg)              “Performance Goals” shall mean, for a Performance Period, the
one or more goals established by the Committee for the Performance Period based
upon the Performance Criteria.

(hh)             “Performance Period” shall mean the one or more periods of
time, as the Committee may select, over which the attainment of one or more
Performance Goals will be measured for the purpose of determining a
Participant’s right to, and the payment of, a Performance Compensation Award.

(ii)                 “Permitted Transferee” shall have the meaning set forth in
Section 15(b) of the Plan.

(jj)                “Person” means a “person” as such term is used for purposes
of 13(d) or 14(d) of the Exchange Act, or any successor section thereto.

(kk)             “Plan” means the Your Internet Defender Inc. 2014 Stock Award
Plan.

5

 



(ll)                 “Prior Plans” has the meaning given such term in Section
5(f).

(mm)         “Prior Plan Options” means stock options that are outstanding as of
the Transaction described in Section 5(f).

(nn)             “Replacement Option” has the meaning given such term in Section
5(f).

(oo)             “Restricted Period” means the period of time determined by the
Committee during which an Award is subject to restrictions or, as applicable,
the period of time within which performance is measured for purposes of
determining whether an Award has been earned.

(pp)             “Restricted Stock” means Common Stock, subject to certain
specified restrictions (including, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of the Plan.

(qq)             “Restricted Stock Unit” means an unfunded and unsecured promise
to deliver shares of Common Stock, cash, other securities or other property,
subject to certain restrictions (including, without limitation, a requirement
that the Participant remain continuously employed or provide continuous services
for a specified period of time), granted under Section 9 of the Plan.

(rr)                “SAR Period” has the meaning given such term in Section 8(b)
of the Plan.

(ss)               “Securities Act” means the Securities Act of 1933, as
amended, and any successor thereto. Reference in the Plan to any section of the
Securities Act shall be deemed to include any rules, regulations or other
interpretative guidance under such section, and any amendments or successor
provisions to such section, rules, regulations or guidance.

(tt)                “Securities Agreement” means the Securities Exchange and
Acquisition Agreement by and between Corindus and the Company.

(uu)             “SEC” means the Securities and Exchange Commission.

(vv)             “Stock Appreciation Right” or “SAR” means an Award granted
under Section 8 of the Plan.

(ww)           “Stock Bonus Award” means an Award granted under Section 10(a) of
the Plan.

(xx)             “Strike Price” means, except as otherwise provided by the
Committee in the case of Substitute Awards, (i) in the case of a SAR granted in
tandem with an Option, the Exercise Price of the related Option, or (ii) in the
case of a SAR granted independent of an Option, the Fair Market Value on the
Date of Grant.

(yy)             “Substitute Award” has the meaning given such term in
Section 5(e).

6

 



3.                   Effective Date; Duration. The Plan shall be effective as of
the Effective Date. The expiration date of the Plan, on and after which date no
Awards may be granted hereunder, shall be the tenth anniversary of the Effective
Date; provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.

4.                   Administration.

(a)                 The Committee shall administer the Plan. To the extent
required to comply with the provisions of Rule 16b-3 promulgated under the
Exchange Act (if the Board is not acting as the Committee under the Plan) or
necessary to obtain the exception for performance-based compensation under
Section 162(m) of the Code, as applicable, it is intended that each member of
the Committee shall, at the time he takes any action with respect to an Award
under the Plan, be an Eligible Director. However, the fact that a Committee
member shall fail to qualify as an Eligible Director shall not invalidate any
Award granted by the Committee that is otherwise validly granted under the Plan.
The majority of the members of the Committee shall constitute a quorum. The acts
of a majority of the members present at any meeting at which a quorum is present
or acts approved in writing by a majority of the Committee shall be deemed the
acts of the Committee.

(b)                 Subject to the provisions of the Plan and applicable law,
the Committee shall have the sole and plenary authority, in addition to other
express powers and authorizations conferred on the Committee by the Plan, to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of shares of Common Stock
to be covered by, or with respect to which payments, rights, or other matters
are to be calculated in connection with, Awards; (iv) determine the terms and
conditions of any Award and any amendments thereto; (v) determine whether, to
what extent, and under what circumstances Awards may be settled or exercised in
cash, shares of Common Stock, other securities, other Awards or other property,
or canceled, forfeited, or suspended and the method or methods by which Awards
may be settled, exercised, canceled, forfeited, or suspended; (vi) determine
whether, to what extent, and under what circumstances the delivery of cash,
Common Stock, other securities, other Awards or other property and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the Participant or of the Committee; (vii) interpret,
administer, reconcile any inconsistency in, correct any defect in and/or supply
any omission in the Plan and any instrument or agreement relating to, or Award
granted under, the Plan; (viii) establish, amend, suspend, or waive any rules
and regulations and appoint such agents as the Committee shall deem appropriate
for the proper administration of the Plan; (ix) accelerate the vesting or
exercisability of, payment for or lapse of restrictions on, Awards; and (x) make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan.

(c)                 Except to the extent prohibited by applicable law or the
applicable rules and regulations of any securities exchange or inter-dealer
quotation system on which the securities of the Company are listed or traded,
the Committee may allocate all or any portion of its responsibilities and powers
to any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it. Any such
allocation or delegation may be revoked by the Committee at any time. Without
limiting the generality of the foregoing, the Committee may delegate to one or
more officers of the Company or any of its Affiliates the authority to act on
behalf of the Committee with respect to any matter, right, obligation, or
election that is the responsibility of or that is allocated to the Committee
herein, and that may be so delegated as a matter of law, except for grants of
Awards to persons (i) who are non-employee members of the Board or otherwise are
subject to Section 16 of the Exchange Act or (ii) who are, or who are reasonably
expected to be, “covered employees” for purposes of Section 162(m) of the Code.

7

 



(d)                 Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations, and other decisions under or with
respect to the Plan or any Award or any documents evidencing Awards granted
pursuant to the Plan shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive and binding upon all persons
or entities, including, without limitation, the Company, any of its Affiliates,
any Participant, any holder or beneficiary of any Award, and any stockholder of
the Company.

(e)                 No member of the Board, the Committee, delegate of the
Committee or any officer, employee or agent of the Company (each such person, an
“Indemnifiable Person”) shall be liable for any action taken or omitted to be
taken or any determination made in good faith with respect to the Plan or any
Award hereunder. Each Indemnifiable Person shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
(including attorneys’ fees) that may be imposed upon or incurred by such
Indemnifiable Person in connection with or resulting from any action, suit or
proceeding to which such Indemnifiable Person may be a party or in which such
Indemnifiable Person may be involved by reason of any action taken or omitted to
be taken under the Plan or any Award Agreement and against and from any and all
amounts paid by such Indemnifiable Person with the Company’s approval, in
settlement thereof, or paid by such Indemnifiable Person in satisfaction of any
judgment in any such action, suit or proceeding against such Indemnifiable
Person, provided, that the Company shall have the right, at its own expense, to
assume and defend any such action, suit or proceeding and once the Company gives
notice of its intent to assume the defense, the Company shall have sole control
over such defense with counsel of the Company’s choice. The foregoing right of
indemnification shall not be available to an Indemnifiable Person to the extent
that a final judgment or other final adjudication (in either case not subject to
further appeal) binding upon such Indemnifiable Person determines that the acts
or omissions of such Indemnifiable Person giving rise to the indemnification
claim resulted from such Indemnifiable Person’s fraud, gross negligence or
willful criminal act or omission or that such right of indemnification is
otherwise prohibited by law or by the Company’s Certificate of Incorporation or
Bylaws. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such Indemnifiable Persons may be
entitled under the Company’s Certificate of Incorporation or Bylaws or as a
matter of law or otherwise, or any other power that the Company may have to
indemnify such Indemnifiable Persons or hold them harmless.

(f)                  Notwithstanding anything to the contrary contained in the
Plan, the Board may, in its sole discretion, at any time and from time to time,
grant Awards and administer the Plan with respect to such Awards. In any such
case, the Board shall have all the authority granted to the Committee under the
Plan.

8

 



5.                   Grant of Awards; Shares Subject to the Plan; Limitations.

(a)                 The Committee may, from time to time, grant Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Stock Bonus
Awards, Dividend Equivalents and/or Performance Compensation Awards to one or
more Eligible Persons.

(b)                 Subject to Section 12 of the Plan, the Committee is
authorized to deliver under the Plan 9,035,016 shares of Common Stock; provided,
however, no more than 9,035,016 shares of Common Stock may be issued upon the
exercise of Incentive Stock Options.

(c)                 Shares of Common Stock used to pay the required Exercise
Price or tax obligations, or shares not issued in connection with the settlement
of an Option or SAR or that are used or withheld to satisfy tax obligations of
the Participant shall, notwithstanding anything herein to the contrary, be
available again for other Awards under the Plan. Shares underlying any Awards
under this Plan that are forfeited, cancelled, expire unexercised, or are
settled in cash will be available again for Awards under the Plan.

(d)                 Shares of Common Stock delivered by the Company in
settlement of Awards may be authorized and unissued shares, shares held in the
treasury of the Company, shares purchased on the open market or by private
purchase, or a combination of the foregoing.

(e)                 Awards may, in the sole discretion of the Committee, be
granted under the Plan in assumption of, or in substitution for, outstanding
awards previously granted by an entity acquired by the Company or its Affiliates
or with which the Company or its Affiliates combines (“Substitute Awards”). The
number of shares of Common Stock underlying any Substitute Awards shall not be
counted against the aggregate number of shares of Common Stock available for
Awards under the Plan.

(f)                  Following the exchange of shares of the common stock of
Corindus, Inc., a Delaware corporation (“Corindus” and such shares, “Corindus
Shares”), for Common Stock, pursuant to that certain Securities Agreement (the
“Transaction”), each employee of the Company who holds a Prior Plan Option
granted under the Corindus, Inc. 2006 Umbrella Option Plan or the Corindus, Inc.
2008 Stock Incentive Plan (the “Prior Plans”) will receive a Replacement Option
as a result of the conversion of Prior Plan Options into Replacement Options,
and such Prior Plan Options will be cancelled in connection with the Transaction
in all events prior to the issuance of any such Replacement Option therefor, in
each case. For purposes of the Plan, a “Replacement Option” is an Option granted
under the Plan as a replacement for a Prior Plan Option that was previously
granted under a Prior Plan. The number of shares of Common Stock subject to and
the exercise price per share of a Replacement Option granted to a Participant
will be determined using the Exchange Ratio for the Transaction as provided in
that certain Securities Agreement consistent with the requirements of the stock
rights exemption under Section 409A of the Code. In no event shall any provision
of the Plan be applied or interpreted in a manner that will result in an
“additional benefit” to any Replacement Option under Treasury Regulation Section
1.424-1, a new equity grant for purposes of applicable accounting principles or
both.

(g)                 The terms of the Plan shall be applied and interpreted
consistent with the intention that each Substitute Award or Replacement Option,
as applicable, will not be treated as the grant of a new stock right or a change
in the form of payment for purposes of Treasury Regulation Section
1.409A-1(b)(5)(v)(D) regarding substitutions and assumptions of stock rights by
reason of a restructuring or other corporate transaction. For purposes of
Section 5(b) above, Substitute Options shall not be counted against the
aggregate number of shares of Common Stock available for Awards under the Plan.

9

 



6.                   Eligibility. Participation shall be limited to Eligible
Persons who have entered into an Award Agreement or who have received written
notification from the Committee, or from a person designated by the Committee,
that they have been selected to participate in the Plan.

7.                   Options.

(a)                 Generally. Each Option granted under the Plan shall be
evidenced by an Award Agreement. Each Option so granted shall be subject to the
conditions set forth in this Section 7, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement. All Options granted under the Plan shall be Nonqualified Stock
Options unless the applicable Award Agreement expressly states that the Option
is intended to be an Incentive Stock Option. Incentive Stock Options shall be
granted only to Eligible Persons who are employees of the Company or any “parent
corporation” or “subsidiary corporation” thereof within the meaning of Section
424(e) and 424(f), respectively, of the Code, and no Incentive Stock Option
shall be granted to any Eligible Person who is ineligible to receive an
Incentive Stock Option under the Code. No Option shall be treated as an
Incentive Stock Option unless the Plan has been approved by the stockholders of
the Company in a manner intended to comply with the stockholder approval
requirements of Section 422(b)(1) of the Code, provided, that any Option
intended to be an Incentive Stock Option shall not fail to be effective solely
on account of a failure to obtain such approval, but rather such Option shall be
treated as a Nonqualified Stock Option unless and until such approval is
obtained. In the case of an Incentive Stock Option, the terms and conditions of
such grant shall be subject to and comply with such rules as may be prescribed
by Section 422 of the Code. If for any reason an Option intended to be an
Incentive Stock Option (or any portion thereof) shall not qualify as an
Incentive Stock Option, then, to the extent of such non-qualification, such
Option or portion thereof shall be regarded as a Nonqualified Stock Option
appropriately granted under the Plan.

(b)                 Exercise Price. Except as otherwise provided by the
Committee in the case of Substitute Awards, the exercise price (“Exercise
Price”) per share of Common Stock for each Option shall not be less than 100% of
the Fair Market Value of such share (determined as of the Date of Grant);
provided, however, that in the case of an Incentive Stock Option granted to an
employee who, at the time of the grant of such Option, owns stock representing
more than 10% of the voting power of all classes of stock of the Company or any
“parent corporation” or “subsidiary corporation” thereof within the meaning of
Section 424(e) and 424(f), respectively, of the Code, the Exercise Price per
share shall not be less than 110% of the Fair Market Value per share on the Date
of Grant; and provided, further, that a Nonqualified Stock Option may be granted
with an Exercise Price lower than that set forth herein if such Option is
granted pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 424(a) and Section 409A of the Code.

10

 



(c)                 Vesting and Expiration. Options shall vest and become
exercisable in such manner and on such date or dates determined by the Committee
and shall expire after such period, not to exceed ten years, as may be
determined by the Committee (the “Option Period”); provided, that if the Option
Period (other than in the case of an Incentive Stock Option) would expire at a
time when trading in the shares of Common Stock is prohibited by the Company’s
insider trading policy (or Company-imposed “blackout period”), the Option Period
shall be automatically extended until the 30th day following the expiration of
such prohibition; provided, however, that the Option Period shall not exceed
five years from the Date of Grant in the case of an Incentive Stock Option
granted to a Participant who on the Date of Grant owns stock representing more
than 10% of the voting power of all classes of stock of the Company or any of
its Affiliates; provided, further, that notwithstanding any vesting dates set by
the Committee, the Committee may, in its sole discretion, accelerate the
exercisability of any Option.

(d)                 Method of Exercise and Form of Payment. No shares of Common
Stock shall be delivered pursuant to any exercise of an Option until payment in
full of the Exercise Price therefor is received by the Company and the
Participant has paid to the Company an amount equal to any federal, state, local
and non-U.S. income and employment taxes required to be withheld. Options that
have become exercisable may be exercised by delivery of written or electronic
notice of exercise to the Company in accordance with the terms of the Option
accompanied by payment of the Exercise Price. The Exercise Price shall be
payable (i) in cash, check, cash equivalent and/or shares of Common Stock valued
at the Fair Market Value at the time the Option is exercised (including,
pursuant to procedures approved by the Committee, by means of attestation of
ownership of a sufficient number of shares of Common Stock in lieu of actual
delivery of such shares to the Company); or (ii) by such other method as the
Committee may permit in its sole discretion, including without limitation:
(A) in other property having a fair market value on the date of exercise equal
to the Exercise Price, (B) if there is a public market for the shares of Common
Stock at such time, by means of a broker-assisted “cashless exercise” pursuant
to which the Company is delivered a copy of irrevocable instructions to a
stockbroker to sell the shares of Common Stock otherwise deliverable upon the
exercise of the Option and to deliver promptly to the Company an amount equal to
the Exercise Price, or (C) by a “net exercise” method whereby the Company
withholds from the delivery of the shares of Common Stock for which the Option
was exercised that number of shares of Common Stock having a Fair Market Value
equal to the aggregate Exercise Price for the shares of Common Stock for which
the Option was exercised. Any fractional shares of Common Stock shall be settled
in cash. Notwithstanding the foregoing, the Committee may, in its sole
discretion, implement a provision in Options providing that if, on the last day
that an Option may be exercised, the Participant has not then exercised such
Option, such Option shall be deemed to have been exercised by the Participant on
such last day and the Company shall make the appropriate payment to such
Participant after applying minimum required tax withholding.

(e)                 Notification upon Disqualifying Disposition of an Incentive
Stock Option. Each Participant awarded an Incentive Stock Option under the Plan
shall notify the Company in writing immediately after the date he makes a
disqualifying disposition of any Common Stock acquired pursuant to the exercise
of such Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Stock before the later
of (A) two years after the Date of Grant of the Incentive Stock Option or
(B) one year after the date of exercise of the Incentive Stock Option.

11

 



(f)                  Compliance With Laws, etc. Notwithstanding the foregoing,
in no event shall a Participant be permitted to exercise an Option in a manner
that the Committee determines would violate the Sarbanes-Oxley Act of 2002, or
any other applicable law or the applicable rules and regulations of the SEC or
the applicable rules and regulations of any securities exchange or inter-dealer
quotation system on which the securities of the Company are listed or traded.

8.                   Stock Appreciation Rights.

(a)                 Generally. Each SAR granted under the Plan shall be
evidenced by an Award Agreement. Each SAR so granted shall be subject to the
conditions set forth in this Section 8, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement. Any Option granted under the Plan may include tandem SARs. The
Committee also may award SARs to Eligible Persons independent of any Option.

(b)                 Vesting and Expiration. A SAR granted in connection with an
Option shall become exercisable and shall expire according to the same vesting
schedule and expiration provisions as the corresponding Option. A SAR granted
independent of an Option shall vest and become exercisable and shall expire in
such manner and on such date or dates determined by the Committee and shall
expire after such period, not to exceed ten years, as may be determined by the
Committee (the “SAR Period”); provided, however, that notwithstanding any
vesting dates set by the Committee, the Committee may, in its sole discretion,
accelerate the exercisability of any SAR.

(c)                 Method of Exercise. SARs that have become exercisable may be
exercised by delivery of written or electronic notice of exercise to the Company
in accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded. Notwithstanding the
foregoing, if on the last day of the Option Period (or in the case of a SAR
independent of an option, the SAR Period), the Fair Market Value exceeds the
Strike Price, the Participant has not exercised the SAR or the corresponding
Option (if applicable), and neither the SAR nor the corresponding Option (if
applicable) has expired, such SAR shall be deemed to have been exercised by the
Participant on such last day and the Company shall make the appropriate payment
therefor.

(d)                 Payment. Upon the exercise of a SAR, the Company shall pay
to the Participant an amount equal to the number of shares subject to the SAR
that are being exercised multiplied by the excess, if any, of the Fair Market
Value of one share of Common Stock on the exercise date over the Strike Price,
less an amount equal to any federal, state, local and non-U.S. income and
employment taxes required to be withheld. The Company shall pay such amount in
cash, in shares of Common Stock valued at Fair Market Value, or any combination
thereof, as determined by the Committee at the Date of Grant. Any fractional
shares of Common Stock shall be settled in cash.

9.                   Restricted Stock and Restricted Stock Units.

12

 



(a)                 Generally. Each grant of Restricted Stock and Restricted
Stock Units shall be evidenced by an Award Agreement. Each such grant shall be
subject to the conditions set forth in this Section 9, and to such other
conditions not inconsistent with the Plan as may be reflected in the applicable
Award Agreement.

(b)                 Book Entry and Stock Certificates; Escrow or Similar
Arrangement. Upon the grant of Restricted Stock, the Committee shall cause a
stock certificate registered in the name of the Participant to be issued, or
shall cause share(s) of Common Stock to be registered in the name of the
Participant and held in book-entry form subject to the Company’s directions,
and, if the Committee determines that the Restricted Stock shall be held by the
Company or in escrow rather than delivered to the Participant pending the
release of the applicable restrictions, the Committee may require the
Participant to additionally execute and deliver to the Company (i) an escrow
agreement satisfactory to the Committee, if applicable, and (ii) the appropriate
stock power (endorsed in blank) with respect to the Restricted Stock covered by
such agreement. If a Participant shall fail to execute an agreement evidencing
an Award of Restricted Stock and, if applicable, an escrow agreement and blank
stock power within the amount of time specified by the Committee, the Award
shall be null and void. Subject to the restrictions set forth in this Section 9
and the applicable Award Agreement, the Participant generally shall have the
rights and privileges of a stockholder as to such Restricted Stock, including
without limitation the right to vote such Restricted Stock. To the extent shares
of Restricted Stock are forfeited, any stock certificates issued to the
Participant evidencing such shares shall be returned to the Company, and all
rights of the Participant to such shares and as a stockholder with respect
thereto shall terminate without further obligation on the part of the Company.

(c)                 Vesting. The Restricted Period shall lapse in such manner
and on such date or dates determined by the Committee; provided, however, that
notwithstanding any vesting dates set by the Committee, the Committee may, in
its sole discretion, accelerate the vesting of any Restricted Stock or
Restricted Stock Units.

(d)                 Delivery of Restricted Stock and Settlement of Restricted
Stock Units.

(i)                   Upon the expiration of the Restricted Period with respect
to any shares of Restricted Stock, the restrictions set forth in the applicable
Award Agreement shall be of no further force or effect with respect to such
shares, except as set forth in the applicable Award Agreement. If an escrow
arrangement is used, upon such expiration, the Company shall deliver to the
Participant, or his beneficiary, without charge, the stock certificate
evidencing the shares of Restricted Stock that have not then been forfeited and
with respect to which the Restricted Period has expired (rounded down to the
nearest full share). Dividends, if any, that may have been withheld by the
Committee and attributable to any particular share of Restricted Stock shall be
distributed to the Participant in cash or, at the sole discretion of the
Committee, in shares of Common Stock having a Fair Market Value equal to the
amount of such dividends, upon the release of restrictions on such share and, if
such share is forfeited, the Participant shall have no right to such dividends
(except as otherwise set forth by the Committee in the applicable Award
Agreement).

(ii)                 Unless otherwise provided by the Committee in an Award
Agreement, upon the expiration of the Restricted Period with respect to any
outstanding Restricted Stock Units, the Company shall deliver to the
Participant, or his beneficiary, without charge, one share of Common Stock for
each such outstanding Restricted Stock Unit; provided, however, that the
Committee may, in its sole discretion, allow Participants to elect to defer the
delivery of Common Stock beyond the expiration of the Restricted Period in
compliance with Section 409A of the Code.

13

 



(e)                 Legends on Restricted Stock. Each certificate representing
Restricted Stock awarded under the Plan shall bear a legend substantially in the
form of the following in addition to any other information the Company deems
appropriate until the lapse of all restrictions with respect to such Common
Stock:

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE YOUR INTERNET DEFENDER INC. 2014 STOCK AWARD PLAN
AND A RESTRICTED STOCK AWARD AGREEMENT, BETWEEN YOUR INTERNET DEFENDER INC. AND
PARTICIPANT. A COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON FILE AT THE PRINCIPAL
EXECUTIVE OFFICES OF YOUR INTERNET DEFENDER INC.

10.                Stock Bonus Awards; Dividend Equivalents.

(a)                 Stock Bonus Awards. The Committee may issue unrestricted
Common Stock, or other Awards denominated in Common Stock, under the Plan to
Eligible Persons, either alone or in tandem with other awards, in such amounts
as the Committee shall from time to time in its sole discretion determine. Each
Stock Bonus Award granted under the Plan shall be evidenced by an Award
Agreement. Each Stock Bonus Award so granted shall be subject to such conditions
not inconsistent with the Plan as may be reflected in the applicable Award
Agreement.

(b)                 Dividend Equivalents. Dividend Equivalents may be granted by
the Committee based on dividends declared on the Common Stock, to be credited as
of dividend payment dates during the period between the date an Award is granted
to a Participant and the date such Award vests, is exercised, is distributed or
expires, as determined by the Committee. Such Dividend Equivalents shall be
converted to cash or additional shares of Common Stock by such formula and at
such time and subject to such limitations as may be determined by the Committee.
In addition, Dividend Equivalents with respect to an Award with
performance-based vesting that are based on dividends paid prior to the vesting
of such Award shall only be paid out to the Participant to the extent that the
performance-based vesting conditions are subsequently satisfied and the Award
vests. No Dividend Equivalent shall be payable with respect to any Award unless
specified by the Committee in the Award Agreement.

11.                Performance Compensation Awards.

(a)                 Generally. The Committee shall have the authority, at the
time of grant of any Award described in Sections 7 through 10 of the Plan, to
designate such Award as a Performance Compensation Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code. The Committee
shall have the authority to make an award of a cash bonus to any Participant and
designate such Award as a Performance Compensation Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code.
Notwithstanding anything to the contrary in the Plan, the Committee shall have
no obligation to grant any Award in the form of “performance-based compensation”
under Section 162(m) of the Code.

14

 



(b)                 Discretion of Committee with Respect to Performance
Compensation Awards. With regard to a particular Performance Period, the
Committee shall have sole discretion to select the length of such Performance
Period, the type(s) of Performance Compensation Awards to be issued, the
Performance Criteria that will be used to establish the Performance Goal(s), the
kind(s) and/or level(s) of the Performance Goals(s) that is (are) to apply and
the Performance Formula. Within the first ninety (90) days of a Performance
Period (or, if longer or shorter, within the maximum period allowed under
Section 162(m) of the Code), the Committee shall, with regard to the Performance
Compensation Awards to be issued for such Performance Period, exercise its
discretion with respect to each of the matters enumerated in the immediately
preceding sentence and record the same in writing.

(c)                 Performance Criteria. The Performance Criteria that will be
used to establish the Performance Goal(s) shall be based on the attainment of
specific levels of performance of the Company (and/or one or more of its
Affiliates, divisions or operational and/or business units, product lines,
brands, business segments, administrative departments or any combination of the
foregoing) and may include any of the following: (i) net earnings or net income
(before or after taxes); (ii) basic or diluted earnings per share (before or
after taxes); (iii) net revenue or net revenue growth; (iv) gross revenue or
gross revenue growth; (v) gross profit or gross profit growth; (vi) or revenue
growth; (vii) net interest margin; (viii) operating profit (before or after
taxes); (ix) return measures (including, but not limited to, return on
investment, assets, capital, employed capital, invested capital, equity or
sales); (x) cash flow measures (including, but not limited to, operating cash
flow, free cash flow or cash flow return on capital), which may but are not
required to be measured on a per-share basis; (xi) earnings before or after
taxes, interest, depreciation and/or amortization (including EBIT and EBITDA);
(xii) share price (including, but not limited to, growth measures or total
stockholder return); (xiii) expense targets, cost reduction goals or general and
administrative expense savings; (xiv) gross or net operating margins; (xv)
productivity ratios; (xvi) operating efficiency; (xvii) measures of economic
value added or other “value creation” metrics; (xviii) asset quality; (xix)
inventory control; (xx) enterprise value; (xxi) sales; (xxii) stockholder
return; (xxiii) client retention; (xxiv) employee retention; (xxv) competitive
market metrics; (xxvi) timely completion of new product rollouts; (xxvii) timely
launch of new facilities; (xxviii) measurements relating to a new purchasing
“co-op”; (xxix) objective measures of personal targets, goals or completion of
projects (including, but not limited to, succession and hiring projects,
completion of specific acquisitions, reorganizations or other corporate
transactions or capital-raising transactions, expansions of specific business
operations or meeting divisional or project budgets); (xxx) objective measures
of customer satisfaction; (xxxi) working capital targets; (xxxii) asset growth;
(xxxiii) dividend yield; (xxxiv) system-wide revenues; (xxxv) royalty income;
(xxxvi) comparisons of continuing operations to other operations; (xxxvii)
market share; (xxxviii) cost of capital, debt leverage year-end cash position or
book value; (xxxix) strategic objectives, development of new product lines and
related revenue, sales and margin targets, franchisee growth and retention, menu
design and growth, co-branding or international operations; or (xl) any
combination of the foregoing. Any one or more of the Performance Criteria may be
stated as a percentage of another Performance Criteria, or a percentage of a
prior period’s Performance Criteria, or used on an absolute, relative or
adjusted basis to measure the performance of the Company and/or one or more of
its Affiliates as a whole or any divisions or operational and/or business units,
product lines, brands, business segments, administrative departments of the
Company and/or one or more of its Affiliates or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Criteria may be
compared to the performance of a selected group of comparison companies, or a
published or special index that the Committee, in its sole discretion, deems
appropriate, or as compared to various stock market indices. The Committee also
has the authority to provide for accelerated vesting of any Award based on the
achievement of Performance Goals pursuant to the Performance Criteria specified
in this paragraph. To the extent required under Section 162(m) of the Code, the
Committee shall, within the first ninety (90) days of a Performance Period (or,
if longer or shorter, within the maximum period allowed under Section 162(m) of
the Code), define in an objective fashion the manner of calculating the
Performance Criteria it selects to use for such Performance Period and
thereafter promptly communicate such Performance Criteria to the Participant.

15

 



(d)                 Modification of Performance Goal(s). In the event that
applicable tax and/or securities laws change to permit Committee discretion to
alter the governing Performance Criteria without obtaining stockholder approval
of such alterations, the Committee shall have sole discretion to make such
alterations without obtaining stockholder approval. The Committee is authorized
at any time during the first ninety (90) days of a Performance Period (or, if
longer or shorter, within the maximum period allowed under Section 162(m) of the
Code), or at any time thereafter to the extent the exercise of such authority at
such time would not cause the Performance Compensation Awards granted to any
Participant for such Performance Period to fail to qualify as “performance-based
compensation” under Section 162(m) of the Code, in its sole discretion, to
adjust or modify the calculation of a Performance Goal for such Performance
Period, based on and in order to appropriately reflect the following events:
(i) asset write-downs; (ii) litigation or claim judgments or settlements;
(iii) the effect of changes in tax laws, accounting principles, or other laws or
regulatory rules affecting reported results; (iv) any reorganization and
restructuring programs; (v) extraordinary nonrecurring items as described in
Accounting Standards Codification Topic 225-20 (or any successor pronouncement
thereto) and/or in management’s discussion and analysis of financial condition
and results of operations appearing in the Company’s annual report to
stockholders for the applicable year; (vi) acquisitions or divestitures;
(vii) any other specific unusual or nonrecurring events, or objectively
determinable category thereof; (viii) foreign exchange gains and losses; (ix)
discontinued operations and nonrecurring charges; and (x) a change in the
Company’s fiscal year.

(e)                 Payment of Performance Compensation Awards.

(i)                   Condition to Receipt of Payment. Unless otherwise provided
in the applicable Award Agreement, a Participant must be employed by the Company
or its Affiliates on the last day of a Performance Period to be eligible for
payment in respect of a Performance Compensation Award for such Performance
Period.

(ii)                 Limitation. A Participant shall be eligible to receive
payment in respect of a Performance Compensation Award only to the extent that:
(A) the Performance Goals for such period are achieved; and (B) all or some of
the portion of such Participant’s Performance Compensation Award has been earned
for the Performance Period based on the application of the Performance Formula
to such achieved Performance Goals.

16

 



(iii)                Certification. Following the completion of a Performance
Period, the Committee shall review and certify in writing whether, and to what
extent, the Performance Goals for the Performance Period have been achieved and,
if so, calculate and certify in writing that amount of the Performance
Compensation Awards earned for the period based upon the Performance Formula.
The Committee shall then determine the amount of each Participant’s Performance
Compensation Award actually payable for the Performance Period and, in so doing,
may apply Negative Discretion.

(iv)               Use of Negative Discretion. In determining the actual amount
of an individual Participant’s Performance Compensation Award for a Performance
Period that is payable in cash, the Committee may reduce or eliminate the amount
of the Performance Compensation Award earned under the Performance Formula in
the Performance Period through the use of Negative Discretion if, in its sole
judgment, such reduction or elimination is appropriate. The Committee shall not
have the discretion, except as is otherwise provided in the Plan, to (A) grant
or provide payment in respect of Performance Compensation Awards for a
Performance Period if the Performance Goals for such Performance Period have not
been attained; or (B) increase a Performance Compensation Award above the
applicable limitations set forth in Section 5 of the Plan.

(f)                  Timing of Award Payments. Performance Compensation Awards
granted for a Performance Period shall be paid to Participants as soon as
administratively practicable following completion of the certifications required
by this Section 11, but in no event later than two-and-one-half months following
the end of the fiscal year during which the Performance Period is completed.

12.                Changes in Capital Structure and Similar Events. In the event
of (a) any stock dividend, extraordinary cash dividend or other distribution
(whether in the form of securities or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
split-off, combination, repurchase or exchange of shares of Common Stock or
other securities of the Company, issuance of warrants or other rights to acquire
shares of Common Stock or other securities of the Company, or other similar
corporate transaction or event (including, without limitation, a Change in
Control) that affects the shares of Common Stock, or (b) unusual or nonrecurring
events (including, without limitation, a Change in Control) affecting the
Company, any of its Affiliates, or the financial statements of the Company or
any of its Affiliates, or changes in applicable rules, rulings, regulations or
other requirements of any governmental body or securities exchange or
inter-dealer quotation system, accounting principles or law, such that in either
case an adjustment is determined by the Committee in its sole discretion to be
necessary or appropriate, then the Committee shall make any such adjustments in
such manner as it may deem equitable, including without limitation any or all of
the following:

(i)                   adjusting any or all of (A) the number of shares of Common
Stock or other securities of the Company (or number and kind of other securities
or other property) that may be delivered in respect of Awards or with respect to
which Awards may be granted under the Plan (including, without limitation,
adjusting any or all of the limitations under Section 5 of the Plan) and (B) the
terms of any outstanding Award, including, without limitation, (1) the number of
shares of Common Stock or other securities of the Company (or number and kind of
other securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Exercise Price or Strike Price with respect
to any Award or (3) any applicable performance measures (including, without
limitation, Performance Criteria and Performance Goals);

17

 



(ii)                 subject to any limitations or reductions as may be
necessary to comply with Section 409A of the Code and the regulations
thereunder, providing for a substitution or assumption of Awards, accelerating
the exercisability of, lapse of restrictions on, or termination of, Awards or
providing for a period of time for exercise prior to the occurrence of such
event; and

(iii)                subject to any limitations or reductions as may be
necessary to comply with Section 409A of the Code and the regulations
thereunder, cancelling any one or more outstanding Awards and causing to be paid
to the holders thereof, in cash, shares of Common Stock, other securities or
other property, or any combination thereof, the value of such Awards, if any, as
determined by the Committee (which if applicable may be based upon the price per
share of Common Stock received or to be received by other stockholders of the
Company in such event), including without limitation, in the case of any
outstanding Option or SAR, a cash payment in an amount equal to the excess, if
any, of the Fair Market Value (as of a date specified by the Committee) of the
shares of Common Stock subject to such Option or SAR over the aggregate Exercise
Price or Strike Price of such Option or SAR, respectively (it being understood
that, in such event, any Option or SAR having a per share Exercise Price or
Strike Price equal to, or in excess of, the Fair Market Value of a share of
Common Stock subject thereto may be canceled and terminated without any payment
or consideration therefor), or, in the case of any outstanding Restricted Stock,
Restricted Stock Unit, Stock Bonus Award, or other Award denominated in Common
Stock, a cash payment or equity subject to deferred vesting and delivery
consistent with the vesting restrictions applicable to such Award or the
underlying shares of Common Stock subject thereto.

For the avoidance of doubt, in the case of any “equity restructuring” (within
the meaning of the Financial Accounting Standards Board (FASB) Statement of
Financial Accounting Standards Codification Topic 718, Stock Compensation), the
Committee shall make an equitable or proportionate adjustment to outstanding
Awards to reflect such equity restructuring. Any adjustment in Incentive Stock
Options under this Section 12 (other than any cancellation of Incentive Stock
Options) shall be made only to the extent not constituting a “modification”
within the meaning of Section 424(h)(3) of the Code, and any adjustments under
this Section 12 shall be made in a manner that does not adversely affect the
exemption provided pursuant to Rule 16b-3 under the Exchange Act, to the extent
applicable. The Company shall give each Participant notice of an adjustment
hereunder and, upon notice, such adjustment shall be conclusive and binding for
all purposes.

13.                Effect of Change in Control. Except to the extent otherwise
provided in an Award Agreement, in the event of a Change in Control,
notwithstanding any provision of the Plan to the contrary, the Committee may
provide that, with respect to all or any portion of a particular outstanding
Award or Awards:

18

 



(a)                 the then outstanding Options and SARs shall become
immediately exercisable as of a time prior to the Change in Control;

(b)                 the Restricted Period shall expire as of a time prior to the
Change in Control (including without limitation a waiver of any applicable
Performance Goals);

(c)                 Performance Periods in effect on the date the Change in
Control occurs shall end on such date, and (i) determine the extent to which
Performance Goals with respect to each such Performance Period have been met
based upon such audited or unaudited financial information or other information
then available as it deems relevant and (ii) cause the Participant to receive
partial or full payment of Awards for each such Performance Period based upon
the Committee’s determination of the degree of attainment of the Performance
Goals, or by assuming that the applicable “target” levels of performance have
been attained or on such other basis determined by the Committee; and

(d)                 cause Awards previously deferred to be settled in full as
soon as practicable.

To the extent practicable, any actions taken by the Committee under the
immediately preceding clauses (a) through (d) shall occur in a manner and at a
time which allows affected Participants the ability to participate in the Change
in Control transactions with respect to the Common Stock subject to their
Awards.

14.                Amendments and Termination.

(a)                 Amendment and Termination of the Plan. The Board may amend,
alter, suspend, discontinue, or terminate the Plan or any portion thereof at any
time; provided, that (i) no amendment to Section 4(e) shall apply with respect
to any action or omitted to be taken by an Indemnifiable Person under the Plan
or any Award Agreement prior to such amendment; (ii) no amendment to
Section 14(b) (to the extent required by the proviso in such Section 14(b))
shall be made without stockholder approval and (iii) no such amendment,
alteration, suspension, discontinuation or termination shall be made without
stockholder approval if such approval is necessary to comply with any tax or
regulatory requirement applicable to the Plan (including, without limitation, as
necessary to comply with any rules or requirements of any securities exchange or
inter-dealer quotation system on which the shares of Common Stock may be listed
or quoted or to prevent the Company from being denied a tax deduction under
Section 162(m) of the Code); provided, further, that any such amendment,
alteration, suspension, discontinuance or termination that would materially and
adversely affect the rights of any Participant or any holder or beneficiary of
any Award theretofore granted shall not to that extent be effective without the
written consent of the affected Participant, holder or beneficiary.

(b)                 Amendment of Award Agreements. The Committee may, to the
extent consistent with the terms of any applicable Award Agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
Agreement, prospectively or retroactively; provided, that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would materially and adversely affect the rights of any Participant with
respect to any Award theretofore granted shall not to that extent be effective
without the written consent of the affected Participant; provided, further, that
without stockholder approval, except as otherwise permitted under Section 12 of
the Plan, (i) no amendment or modification may reduce the Exercise Price of any
Option or the Strike Price of any SAR, and (ii) the Committee may not cancel any
outstanding Option or SAR in order to replace it with a new Option, SAR or other
Award, and the Committee may not take any other action that is considered a
“repricing” for purposes of the stockholder approval rules of the applicable
securities exchange or inter-dealer quotation system on which the Common Stock
is listed or quoted.

19

 



(c)                 Extension of Termination Date. If the exercise of the Option
following the termination of the Participant’s employment or service (other than
upon the Participant’s death or Disability) would be prohibited at any time
solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, or any other requirements of
applicable law, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option set forth in Section 7(c) and (ii) the
expiration of a period of 30 days after the termination of the Participant’s
employment or service during which the exercise of the Option would not be in
violation of such registration requirements or other applicable requirements.

(d)                 Restriction on Grant of Awards. No Awards may be granted
during any period of suspension or after termination of the Plan, and in no
event may any Award be granted under the Plan after the tenth anniversary of the
Effective Date.

15.                General.

(a)                 Award Agreements. Each Award under the Plan shall be
evidenced by an Award Agreement, which shall be delivered to the Participant
(whether in paper or electronic medium (including email or the posting on a web
site maintained by the Company or a third party under contract with the
Company)) and shall specify the terms and conditions of the Award and any rules
applicable thereto, including without limitation, the effect on such Award of
the death, Disability or termination of employment or service of a Participant,
or of such other events as may be determined by the Committee. The terms of any
Award issued hereunder shall be binding upon the executors, administrators,
beneficiaries, successors and assigns of the Participant.

(b)                 Nontransferability.

(i)                   Each Award shall be exercisable only by a Participant
during the Participant’s lifetime, or, if permissible under applicable law, by
the Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any of its
Affiliates; provided, that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

20

 



(ii)                 Notwithstanding the foregoing, the Committee may, in its
sole discretion, permit Awards (other than Incentive Stock Options) to be
transferred by a Participant, without consideration, subject to such rules as
the Committee may adopt consistent with any applicable Award Agreement to
preserve the purposes of the Plan, to: (A) any person who is a “family member”
of the Participant, as such term is used in the instructions to Form S-8 under
the Securities Act (collectively, the “Immediate Family Members”); (B) a trust
solely for the benefit of the Participant and his or her Immediate Family
Members; or (C) a partnership or limited liability company whose only partners
or stockholders are the Participant and his or her Immediate Family Members; or
(D) any other transferee as may be approved either (I) by the Board or the
Committee in its sole discretion, or (II) as provided in the applicable Award
Agreement (each transferee described in clauses (A), (B) (C) and (D) above is
hereinafter referred to as a “Permitted Transferee”); provided, that the
Participant gives the Committee advance written notice describing the terms and
conditions of the proposed transfer and the Committee notifies the Participant
in writing that such a transfer would comply with the requirements of the Plan.

(iii)                The terms of any Award transferred in accordance with the
immediately preceding sentence shall apply to the Permitted Transferee and any
reference in the Plan, or in any applicable Award Agreement, to a Participant
shall be deemed to refer to the Permitted Transferee, except that (A) Permitted
Transferees shall not be entitled to transfer any Award, other than by will or
the laws of descent and distribution; (B) Permitted Transferees shall not be
entitled to exercise any transferred Option unless there shall be in effect a
registration statement on an appropriate form covering the shares of Common
Stock to be acquired pursuant to the exercise of such Option if the Committee
determines, consistent with any applicable Award Agreement, that such a
registration statement is necessary or appropriate; (C) the Committee or the
Company shall not be required to provide any notice to a Permitted Transferee,
whether or not such notice is or would otherwise have been required to be given
to the Participant under the Plan or otherwise; and (D) the satisfaction of any
applicable vesting conditions and consequences of the termination of the
Participant’s employment by, or services to, the Company or one of its
Affiliates under the terms of the Plan and the applicable Award Agreement shall
continue to be applied with respect to the Participant, including, without
limitation, that an Option or SAR shall be exercisable by the Permitted
Transferee only if such Option or SAR has vested due to the Participant’s
satisfaction of the applicable vesting criteria and only to the extent, and for
the periods, specified in the Plan and the applicable Award Agreement.

(c)                 Tax Withholding.

(i)                   A Participant shall be required to pay to the Company or
any of its Affiliates, and the Company or any of its Affiliates shall have the
right and is hereby authorized to withhold, from any cash, shares of Common
Stock, other securities or other property deliverable under any Award or from
any compensation or other amounts owing to a Participant, the amount (in cash,
Common Stock, other securities or other property) of any required withholding
taxes in respect of an Award, its exercise, or any payment or transfer under an
Award or under the Plan and to take such other action as may be necessary in the
opinion of the Committee or the Company to satisfy all obligations for the
payment of such withholding and taxes.

21

 



(ii)                 Without limiting the generality of clause (i) above, the
Committee may, in its sole discretion, permit a Participant to satisfy, in whole
or in part, the foregoing withholding liability by (A) the delivery of shares of
Common Stock owned by the Participant having a Fair Market Value equal to such
withholding liability or (B) having the Company withhold from the number of
shares of Common Stock otherwise issuable or deliverable pursuant to the
exercise or settlement of the Award a number of shares with a Fair Market Value
equal to such withholding liability (but no more than the minimum required
statutory withholding liability).

(d)                 No Claim to Awards; No Rights to Continued Employment;
Waiver. No employee of the Company or any of its Affiliates, or other person,
shall have any claim or right to be granted an Award under the Plan or, having
been selected for the grant of an Award, to be selected for a grant of any other
Award. There is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards. The terms and conditions of Awards and the
Committee’s determinations and interpretations with respect thereto need not be
the same with respect to each Participant and may be made selectively among
Participants, whether or not such Participants are similarly situated. Neither
the Plan nor any action taken hereunder shall be construed as giving any
Participant any right to be retained in the employ or service of the Company or
any of its Affiliates, nor shall it be construed as giving any Participant any
rights to continued service on the Board. The Company or any of its Affiliates
may at any time dismiss a Participant from employment or discontinue any
consulting relationship, free from any liability or any claim under the Plan,
unless otherwise expressly provided in the Plan or any Award Agreement. By
accepting an Award under the Plan, a Participant shall thereby be deemed to have
waived any claim to continued exercise or vesting of an Award or to damages or
severance entitlement related to non-continuation of the Award beyond the period
provided under the Plan or any Award Agreement, notwithstanding any provision to
the contrary in any written employment contract or other agreement between the
Company and its Affiliates and the Participant, whether any such agreement is
executed before, on or after the Date of Grant.

(e)                 International Participants. With respect to Participants who
reside or work outside of the United States of America and who are not (and who
are not expect to be) “covered employees” within the meaning of Section 162(m)
of the Code, the Committee may in its sole discretion amend the terms of the
Plan or outstanding Awards with respect to such Participants in order to conform
such terms with the requirements of local law or to obtain more favorable tax or
other treatment for a Participant, the Company or its Affiliates.

(f)                  Designation and Change of Beneficiary. Each Participant may
file with the Committee a written designation of one or more persons as the
beneficiary(ies) who shall be entitled to receive the amounts payable with
respect to an Award, if any, due under the Plan upon his death. A Participant
may, from time to time, revoke or change his beneficiary designation without the
consent of any prior beneficiary by filing a new designation with the Committee.
The last such designation received by the Committee shall be controlling;
provided, however, that no designation, or change or revocation thereof, shall
be effective unless received by the Committee prior to the Participant’s death,
and in no event shall it be effective as of a date prior to such receipt. If no
beneficiary designation is filed by a Participant, the beneficiary shall be
deemed to be his or her spouse or, if the Participant is unmarried at the time
of death, his or her estate.

22

 



(g)                 Termination of Employment/Service. Unless determined
otherwise by the Committee: (i) neither a temporary absence from employment or
service due to illness, vacation or leave of absence nor a transfer from
employment or service with the Company to employment or service with any of its
Affiliates (or vice-versa) shall be considered a termination of employment or
service with the Company or such Affiliate; and (ii) if a Participant’s
employment with the Company and its Affiliates terminates, but such Participant
continues to provide services to the Company and its Affiliates in a
non-employee capacity (or vice-versa), such change in status shall not be
considered a termination of employment with the Company and its Affiliates.

(h)                 No Rights as a Stockholder. Except as otherwise specifically
provided in the Plan or any Award Agreement, no person shall be entitled to the
privileges of ownership in respect of shares of Common Stock that are subject to
Awards hereunder until such shares have been issued or delivered to that person
or registered in the name of that person in book-entry form.

(i)                   Government and Other Regulations.

(i)                   The obligation of the Company to settle Awards in Common
Stock or other consideration shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Common Stock pursuant
to an Award unless such shares have been properly registered for sale pursuant
to the Securities Act with the SEC or unless the Company has received an opinion
of counsel, satisfactory to the Company, that such shares may be offered or sold
without such registration pursuant to an available exemption therefrom and the
terms and conditions of such exemption have been fully complied with. The
Company shall be under no obligation to register for sale under the Securities
Act any of the shares of Common Stock to be offered or sold under the Plan. The
Committee shall have the authority to provide that all certificates for shares
of Common Stock or other securities of the Company or any of its Affiliates
delivered under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan, the applicable
Award Agreement, the federal securities laws, or the rules, regulations and
other requirements of the SEC, any securities exchange or inter-dealer quotation
system upon which such shares or other securities are then listed or quoted and
any other applicable federal, state, local or non-U.S. laws, and, without
limiting the generality of Section 9 of the Plan, the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions. Notwithstanding any provision in the Plan to the
contrary, the Committee reserves the right to add any additional terms or
provisions to any Award granted under the Plan that it in its sole discretion
deems necessary or advisable in order that such Award complies with the legal
requirements of any governmental entity to whose jurisdiction the Award is
subject.

(ii)                 The Committee may cancel an Award or any portion thereof if
it determines, in its sole discretion, that legal or contractual restrictions
and/or blockage and/or other market considerations would make the Company’s
acquisition of shares of Common Stock from the public markets, the Company’s
issuance of Common Stock to the Participant, the Participant’s acquisition of
Common Stock from the Company and/or the Participant’s sale of Common Stock to
the public markets, illegal or impractical after the Company has used
commercially reasonable efforts to comply with applicable law. If the Committee
determines to cancel all or any portion of an Award in accordance with the
foregoing, the Company shall pay to the Participant an amount equal to the
excess of (A) the aggregate Fair Market Value of the shares of Common Stock
subject to such Award or portion thereof canceled (determined as of the
applicable exercise date, or the date that the shares would have been vested or
delivered, as applicable), over (B) the aggregate Exercise Price or Strike Price
(in the case of an Option or SAR, respectively) or any amount payable as a
condition of delivery of shares of Common Stock (in the case of any other
Award). Such amount shall be delivered to the Participant as soon as practicable
following the cancellation of such Award or portion thereof.

23

 



(j)                  Payments to Persons Other Than Participants. If the
Committee shall find that any person to whom any amount is payable under the
Plan is unable to care for his affairs because of illness or accident, or is a
minor, or has died, then any payment due to such person or his estate (unless a
prior claim therefor has been made by a duly appointed legal representative)
may, if the Committee so directs the Company, be paid to his spouse, child,
relative, an institution maintaining or having custody of such person, or any
other person deemed by the Committee to be a proper recipient on behalf of such
person otherwise entitled to payment. Any such payment shall be a complete
discharge of the liability of the Committee and the Company therefor.

(k)                 Nonexclusivity of the Plan. Neither the adoption of this
Plan by the Board nor the submission of this Plan to the stockholders of the
Company for approval shall be construed as creating any limitations on the power
of the Board to adopt such other incentive arrangements as it may deem
desirable, including, without limitation, the granting of stock options or other
awards otherwise than under this Plan, and such arrangements may be either
applicable generally or only in specific cases.

(l)                   No Trust or Fund Created. Neither the Plan nor any Award
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any of its Affiliates, on the one
hand, and a Participant or other person or entity, on the other hand. No
provision of the Plan or any Award shall require the Company, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other employees under general law.

(m)               Reliance on Reports. Each member of the Committee and each
member of the Board shall be fully justified in acting or failing to act, as the
case may be, and shall not be liable for having so acted or failed to act in
good faith, in reliance upon any report made by the independent public
accountant of the Company and its Affiliates and/or any other information
furnished in connection with the Plan by any agent of the Company or the
Committee or the Board, other than himself.

24

 



(n)                 Relationship to Other Benefits. No payment under the Plan
shall be taken into account in determining any benefits under any pension,
retirement, profit sharing, group insurance or other benefit plan of the Company
except as otherwise specifically provided in such other plan.

(o)                 Governing Law. Except to the extent that provisions of the
Plan are governed by applicable provisions of the Code, the Exchange Act or
other substantive provisions of federal law, the Plan shall be governed by and
construed in accordance with the internal laws of the State of Nevada applicable
to contracts made and performed wholly within the State of Nevada, without
giving effect to the conflict of laws provisions thereof.

(p)                 Severability. If any provision of the Plan or any Award or
Award Agreement is or becomes or is deemed to be invalid, illegal, or
unenforceable in any jurisdiction or as to any person or entity or Award, or
would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to the
applicable laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

(q)                 Obligations Binding on Successors. The obligations of the
Company under the Plan shall be binding upon any successor corporation or
organization resulting from the merger, consolidation or other reorganization of
the Company, or upon any successor corporation or organization succeeding to
substantially all of the assets and business of the Company.

(r)                  Code Section 162(m) Approval. If so determined by the
Committee, (i) the Plan shall be approved by the stockholders of the Company no
later than the first meeting of stockholders at which directors are to be
elected that occurs not later than the close of the third calendar year
following the calendar year in which the Initial Public Offering, if any,
occurs, and (ii) the provisions of the Plan regarding Performance Compensation
Awards shall be disclosed and reapproved by stockholders no later than the first
stockholder meeting that occurs in the fifth year following the year in which
stockholders previously approved such provisions following the Initial Public
Offering, if any, in each case in order for certain Awards granted after such
time to be exempt from the deduction limitations of Section 162(m) of the Code.
Nothing in this clause, however, shall affect the validity of Awards granted
after such time if such stockholder approval has not been obtained.

(s)                  Other Agreements. Notwithstanding the above, the Committee
may require, as a condition to the grant of and/or the receipt of shares of
Common Stock under an Award, that the Participant execute lock-up, stockholder
or other agreements, as it may determine in its sole and absolute discretion.

25

 



(t)                  Payments. Participants shall be required to pay, to the
extent required by applicable law, any amounts required to receive shares of
Common Stock under any Award made under the Plan.

(u)                 Non-Qualified Deferred Compensation.

(i)                   To the extent applicable and notwithstanding any other
provision of this Plan, this Plan and Awards hereunder shall be administered,
operated and interpreted in accordance with Section 409A of the Code.
Notwithstanding any provision of the Plan to the contrary, in the event that the
Committee determines that any amounts payable hereunder will be taxable to a
Participant under Section 409A of the Code prior to the payment and/or delivery
to such Participant of such amount, the Company may (i) adopt such amendments to
the Plan and related Award Agreement, and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Committee
determines necessary or appropriate to preserve the intended tax treatment of
the benefits provided by the Plan and Awards hereunder and/or (ii) take such
other actions as the Committee determines necessary or appropriate to comply
with the requirements of Section 409A of the Code. No action shall be taken
under this Plan which shall cause an Award to fail to comply with Section 409A
of the Code, to the extent applicable to such Award. However, in no event shall
any member of the Board, the Company or any of its Affiliates (including their
respective employees, officers, directors or agents) have any liability to any
Participant (or any other person) with respect to this Section 15(u).

(ii)                 With respect to any Award that is considered “deferred
compensation” subject to Section 409A of the Code, references in the Plan to
“termination of employment” (and substantially similar phrases) shall mean
“separation from service” within the meaning of Section 409A of the Code. For
purposes of Section 409A of the Code, each of the payments that may be made in
respect of any Award granted under the Plan are designated as separate payments.

(iii)                Notwithstanding anything in the Plan to the contrary, if a
Participant is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code, no payments in respect of any Awards that are
“deferred compensation” subject to Section 409A of the Code and which would
otherwise be payable upon the Participant’s “separation from service” (as
defined in Section 409A of the Code) shall be made to such Participant prior to
the date that is six months after the date of such Participant’s “separation
from service” or, if earlier, the Participant’s date of death. Following any
applicable six month delay, all such delayed payments will be paid in a single
lump sum, without interest, on the earliest date permitted under Section 409A of
the Code that is also a business day.

(v)                 Market Stand-off Provisions. If the Company or any equity
holder of the Company proposes to offer for sale any equity securities of the
Company pursuant to a public offering under the Securities Act and if requested
by the Company and/or any underwriter engaged by the Company for a reasonable
period of time specified by the Company or such underwriter following the filing
of the registration statement filed with respect to such offering, the
Participant shall not, directly or indirectly, offer, sell, transfer, pledge,
contract to sell (including any short sale), grant any option to purchase, or
otherwise dispose of, or enter into any hedging or similar transaction with the
same economic effect as a sale relating to, any shares of the Common Stock
acquired by the Participant pursuant to an Award or any other securities of the
Company held by the Participant, and shall execute and deliver such other
agreements as may be reasonably requested by the Company and/or the
underwriter(s) that are consistent with the foregoing or that are necessary to
give further effect thereto. In order to enforce the foregoing covenant, the
Company my impose stop transfer instructions with respect to such shares or
other securities until the end of such period.

26

 



(w)                Claw-back Provisions. All Awards (including any proceeds,
gains or other economic benefit actually or constructively received by a
Participant upon any receipt or exercise of any Award or upon the receipt or
resale of any shares of Common Stock underlying the Award) shall be subject to
the provisions of any claw-back policy implemented by the Company, including,
without limitation, any claw-back policy adopted to comply with the requirements
of applicable law, including without limitation the Dodd-Frank Wall Street
Reform and Consumer Protection Act and any rules or regulations promulgated
thereunder, to the extent set forth in such claw-back policy and/or in the
applicable Award Agreement. The Company shall delay the exercise of its rights
under this Section for such period as may be required to preserve equity
accounting treatment.

(x)                 No Liability with Respect to Any Corporate Action. Subject
to Section 15(u), nothing contained in the Plan or in any Award Agreement will
be construed to prevent the Company or any of its Affiliates from taking any
corporate action which is deemed by the Company or any of its Affiliates to be
appropriate or in its best interest, and no Participant or beneficiary of a
Participant will have any claim against the Company or any of its Affiliates as
a result of any such corporate action.

(y)                 Affiliate Employees. In the case of a grant of an Award to
an employee or consultant of any Affiliate of the Company, the Company may, if
the Committee so directs, issue or transfer the shares of Common Stock, if any,
covered by the Award to such Affiliate, for such lawful consideration as the
Committee may specify, upon the condition or understanding that the Affiliate
will transfer the shares of Common Stock to the employee or consultant in
accordance with the terms of the Award specified by the Committee pursuant to
the provisions of the Plan. All shares of Common Stock underlying Awards that
are forfeited or canceled shall revert to the Company.

(z)                 Foreign Employees and Foreign Law Considerations. The
Committee may grant Awards to individuals who are eligible to participate in the
plan who are foreign nationals, who are located outside the United States or who
are not compensated from a payroll maintained in the United States, or who are
otherwise subject to (or could cause the Company to be subject to) legal or
regulatory provisions of countries or jurisdictions outside the United States,
on such terms and conditions different from those specified in the Plan as may,
in the judgment of the Committee, be necessary or desirable to foster and
promote achievement of the purposes of the Plan, and, in furtherance of such
purposes, the Committee may make such modifications, amendments, procedures, or
subplans as may be necessary or advisable to comply with such legal or
regulatory provisions.

27

 



(aa)             Expenses; Gender; Titles and Headings. The expenses of
administering the Plan shall be borne by the Company and its Affiliates.
Masculine pronouns and other words of masculine gender shall refer to both men
and women. The titles and headings of the sections in the Plan are for
convenience of reference only, and in the event of any conflict, the text of the
Plan, rather than such titles or headings shall control.

 

* * *

As adopted and approved by the Board of Directors of Your Internet Defender Inc.
on [______], 2014, and the stockholders of Your Internet Defender Inc. on
[______], 2014.

28



